DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "first and second ions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears from the originally filed claims that the first and second ions are referring to the sample ions and the internal standard ions, however, no unambiguous determination can be made.  For the purposes of examination, “first and second ions” will be interpreted to be the sample ions and the internal standard ions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US pgPub 2012/0223223) in view of Jiang (CN101320016) (copy of publication and machine translation submitted herewith) or Hashimoto et al. (US pgPub 2011/0253891) as evidenced by Watson (submitted with IDS).
Regarding claim 1, Sugiyama teaches a method for analyzing a sample and an internal standard in a miniature mass spectrometer (miniature mass spectrometer is intended use, abstract teaches sample and internal standard), the method comprising: 
generating sample ions and internal standard ions (fig. 4 and paragraph [0051]); 
simultaneously transferring the sample and internal standard ions (ion source generates ions of both internal standard and sample, thus simultaneous transfer see paragraph [0051]) through a discontinuous sample introduction interface (valve 4 is a discontinuous sample introduction interface because it opens and closes to intermittently introduce ions, see paragraph [0015]) into a first ion trap (7a/7b forming LIT see paragraph [0028]); 
closing the discontinuous sample introduction interface ([0015]); 
Sugiyama differs from the claimed invention by not disclosing the ion trap to be of a miniature mass spectrometer; sequentially transferring the ions to a second ion trap of the miniature mass spectrometer; and 
sequentially analyzing the ions in the second ion trap.
However, Jiang teaches the ion trap to be of a miniature mass spectrometer (paragraph [0025] on page 5 starting at line 201 and [0049] teaches a multi-stage linear ion trap system constructed of a circuit board, thus miniature since PCBs are smaller in comparison to conventional laboratory mass spectrometers); sequentially transferring the ions to a second ion trap of the miniature mass spectrometer ([0060] and figure 3 or alternatively figure 7 and paragraphs [0093]-[0095].  Note paragraph [0094] teaches the remaining ions that are not excited and ejected remain in ion trap 709. Paragraph [0025] starting at line 2 on page 6 teach “ions that are not selected and ejected from the first 
sequentially analyzing the ions in the second ion trap ([0060] or [0095]).
Jiang modifies Sugiyama by suggesting the substitution of a single ion trap for a first and second ion trap (fig. 1 for the tandem ion traps of figures 3, 7, 8 or 9).  Alternatively, Jiang modifies Sugiyama by suggesting tandem (MS/MS) with two or more ion traps.
Since both inventions are directed towards ion traps for MS/MS analysis, it would have been obvious to one of ordinary skill in the art to substitute the mass analyzer of Sugiyama with the tandem MS of Jiang because the first ion trap of Jiang retains the non-selected ions ([0094]), thus the rest of  the ions are not wasted ([0023]).  Moreover, incorporating the ion trap onto a printed circuit board, reduces the size of the mass spectrometer, therefore increase portability of the device.
Alternatively, Hashimoto et al. as evidenced by Watson teaches the ion trap to be of a miniature mass spectrometer (abstract small sized); sequentially transferring the ions to a second ion trap of the miniature mass spectrometer (fig. 12, transfer from pre-trap to MS disclosed to be triple quadrupole ([0061]), which as evidenced by Watson includes two mass selective quadrupoles (page 186), thus sequential transfer to second trap of the triple quadrupole or pre-trap mass selectively transfers ions to first quadrupole of triple quad ([0037] teaches mass scan to eject ions mass selectively).  Alternatively, paragraph [0062] teaches an LIT for the mass spectrometry part, thus 
Hashimoto modifies Sugiyama by suggesting a second mass spectrometry part after the ion trap in a small sized mass spectrometer.  
Since both inventions are directed towards discontinuous ion sources for a mass spectrometer, it would have been obvious to incorporate the additional MS part of Hashimoto in the device of Sugiyama because it would facilitate small sized simple configuration of a mass spectrometry with improved resolution ([0016]).
Regarding claim 12, Sugiyama teaches wherein the first ion trap is a linear quadrupole ion trap ([0028]).
Regarding claim 13, Sugiyama in view of Jiang  or Hashimoto teaches wherein the second ion trap is a rectilinear ion trap ([0065], [0067] with respect to figures 3 and 9 of Jiang or Hashimoto, figures 1A-1B show 7a/7b in a rectilinear shape).
Regarding claim 14, Sugiyama teaches wherein generating the ions is by a technique that utilizes an ionization source that operates at atmospheric pressure and temperature ([0051]).
Regarding claim 17 Sugiyama teaches the first and second ions are transferred in a single cycle ([0051]-[0052]) and Jiang or Hashimoto teaches transferring ions to the second ion trap (see discussion above).  The same rational to combines as in claim 11.
Regarding claim 18, Sugiyama in view of Jiang or Hashimoto teaches wherein analyzing comprises taking MS/MS measurements (Jiang, [0094]-[0095] or Hashimoto paragraph [0061] teaches triple quadrupole thus MS/MS measurement as evidenced by Watson).

Claim 1 is are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US pgPub 2012/0223223) in view of Ouyang et al. (US pgPub 2010/0301209) in view of Watson (submitted with IDS) or Hashimoto et al. (US pgPub 2009/0294661) or Ouyang et al. (US pgPub 2004/0135080)
Regarding claim 1 Sugiyama teaches the same limitations and has the same deficiencies as discussed above.
 Ouyang teaches a miniature mass spectrometer comprising an ion trap ([0057] and figure 1) and tandem mass spectrometry ([0110]-[0111]).
Ouyang modifies Sugiyama by teaching the ion trap mass spectrometer to be miniature.
Since both inventions are directed towards tandem MS with an ion trap, it would have been obvious to one of ordinary skill in the art to have the miniature trap of Ouyang as the mass spectrometer in Sugiyama because it would allow for a handheld mass spectrometer ([0017]), making the device portable, thus more easily moved.
The Sugiyama in view of Ouyang device teaches a single ion trap and thus fails to disclose sequentially transferring the sample and internal standard ions to a second ion trap; and sequentially analyzing the sample and internal standard ions in the second ion trap 
However, Watson teaches sequentially transferring ions to a second ion trap; and sequentially analyzing the sample and internal standard ions in the second ion trap  (figure 3-6 and discussion on pages 186-187).
Modification would have entailed adding a second ion trap to the apparatus of the combined device in order to carry out tandem in space mass spectrometry.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention because Watson states that this set up allows the pressure to be easily adjusted and the type of inert gas used for the dissociation to be varied.
Alternatively to Watson, Hashimoto et al. teaches sequentially transferring the ions to a second ion trap (mass selectively ejected ion from the first trap portion to second ion trap portion ([0091]-[0092])); and sequentially analyzing the ions in the second ion trap ([0092] mass selective ejection from second ion trap portion).
Hashimoto modifies the Sugiyama in view of Ouyang by suggesting division of the ion trap into two ion trap portions.
Since both inventions are directed towards ion traps, it would have been obvious to one of ordinary skill in the art to divide the ion trap of Sugiyama in view of Ouyang in the manner suggested by Hashimoto et al. because “by performing such coordinated control of the first ion trap portion and the second ion trap portion, space charge can be improved significantly, and thus duty cycles can be improved” ([0092]).
Alternatively to Hashimoto, 
Ouyang modifies the Sugiyama in view of Ouyang by suggesting division of the ion trap into serial ion traps.
Since both inventions are directed towards ion traps, it would have been obvious to one of ordinary skill in the art to have the ion trap of Sugiyama in view of Ouyang be a serial ion trap as suggested by Ouyang because it would because it would facilitate additional modes of operation ([0009]) therefore increasing the versatility of the device.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. in view of Jiang or Hashimoto and further in view of Ouyang et al. (US pgPub 2012/0119079)
Regarding claims 15-16, Sugiyama in view of Jiang or Hashimoto fails to disclose wherein generating the ions is by a technique that utilizes a direct ambient ionization/sampling technique, wherein the technique is paper spray ionization.
However, Ouyang teaches paper spray ionization (see figure 1).
Ouyang modifies the combined device by suggesting the substitution of electrospray ionization with paper spray ionization.
Since both inventions are directed towards ionization, it would have been obvious to one of ordinary skill in the art to substitute the ESI source of Sugiyama et al. for the PSI source of Ouyang because PSI does not require sample preparation ([0008]), therefore avoiding the time consuming processes to prepare a sample for ionization and analysis ([0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881